Citation Nr: 0910760	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  93-18 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The Veteran served in the U.S. Army National Guard and was 
called to active duty in support of Desert Shield/Desert 
Storm from January 1991 to June 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  It was remanded by the 
Board in 1995, 1998, and 2004.  


FINDINGS OF FACT

1.  The most current medical evaluation concludes that the 
Veteran does not have coronary artery disease.   

2.  The Veteran exhibited symptoms of anxiety in service.  

3.  Post service VA treatment records include diagnosis of 
major depression.  

4.  The Veteran's current psychiatric symptoms have been 
attributed to psychosis.  

5.  Competent medical evidence does not link the currently 
diagnosed psychosis to service, or identify any symptoms of 
psychosis in service or during the initial post service year.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cardiovascular 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  The criteria for service connection for a psychiatric 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the Veteran's appeal legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to the claim, and expanded VA's duty to notify the 
claimant and their representative, if any, concerning certain 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5100 
et seq. (West 2002)).  In addition, VA promulgated 
regulations that implement the statutory changes effected by 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran filed his claims for service connection in 
September 1991 and the RO denied them in December 1992 prior 
to the changes in the law explained above.  The Board 
remanded the claims, in part, to ensure the Veteran had been 
properly notified as required.  By letters dated in March 
2004, February 2006, April 2006, March 2008 and April 2008, 
VA's foregoing notice requirements were satisfied such that a 
reasonable person could be expected to understand what was 
needed to substantiate his claims, and thus the essential 
fairness of the adjudication was not frustrated.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the Veteran in 
March 2008 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the Veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.   
The Veteran's service personnel file, and service treatment 
records for the period from January through August 1991 have 
been obtained.  In addition, the Veteran was examined for VA 
purposes in connection with his claims and medical opinions 
have been obtained.  As such, the Board finds that there is 
no further action to be undertaken to comply with the 
provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159, and that the Veteran will not be prejudiced as a 
result of the Board's adjudication of his claims.  

Service Connection 

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arteriosclerosis 
and psychoses, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

Factual Background and Analysis:  The Veteran contends he 
first had chest pain while serving in Germany during 
Operation Desert Shield.  He contends his chest pain in 
service was caused by cardiovascular disease.  As a result he 
also developed anxiety which he asserts is related to his 
currently diagnosed psychiatric disorder.  

The Veteran served in the United States Army National Guard 
of the Commonwealth of Puerto Rico.  His unit was mobilized 
and called to active duty during Operation Desert 
Shield/Desert Storm.  A DD Form 214 for that period verifies 
the Veteran was on active duty from January 7, 1991 to June 
28, 1991.  The Veteran's DA Form 2-1 indicates he served 
overseas in Germany from January 16, 1991 to June 8, 1991.  
(As the Veteran did not serve in the Southwest Asia theater 
of operations during the Persian Gulf War the regulations 
found at 38 C.F.R. § 3.317 (2008) are not applicable to his 
claims.)  The claims folder includes service personnel 
records which document additional periods of active duty and 
active duty for training.  In this instance, it is 
unnecessary to set those out in detail in this decision since 
the events in question occurred during the Veteran's period 
of active duty from January 7, 1991 to June 28, 1991.  

Records from the Stadt Marienkrankenhaus Teaching Hospital 
reveal the Veteran was hospitalized from January 31, 1991 to 
March 1, 1991.  He was admitted with sudden onset of left 
thoracal stabbing pain which radiated into the back.  The 
Veteran reported experiencing left thorax pain for sometime 
when under stress.  Clinical tests and auscultation found 
acute bronchitis.  Following treatment with antibiotics the 
Veteran rapidly improved.  He also complained of repetitive 
stress related left thoracal pain.  Electrocardiogram (EKG) 
revealed no significant findings, including a stress EKG.  A 
coronary angiogram revealed an approximate 50% short 
distance, concentrated stenosis of the right coronary artery.  
Remaining coronary arteries revealed no hemodynamically 
relevant changes.  The conclusion was that medical treatment 
was sufficient.  Angioplasty and surgical bypass were not 
indicated.  His angina pectoris symptoms were to be treated 
conservatively.  The Veteran was advised to avoid extensive 
physical exertion, and he was released from the hospital in 
good overall condition.  

Service medical facility records dated in March 1991 indicate 
the Veteran complained of left sided chest pain.  The Veteran 
was seen for consultation.  An EKG was within normal limits.  
Noncritical coronary artery disease was diagnosed.  A 
Physical Profile based on diagnosis of coronary artery 
disease dated in March 1991 ordered no physical training, 
running or testing.  

Records indicate the Veteran was admitted to a service 
medical facility in April 1991.  He had become 
inappropriately anxious.  He was referred for a psychiatric 
evaluation.  He was interviewed at his bedside and appeared 
calm and in no acute distress.  He denied having symptoms of 
anxiety.  However, as the interview progressed it became 
apparent that he had been sleeping only 4-4.5 hours per night 
and complained of tension exhibited by bruxism.  His English 
was marginal and the interview was conducted in Spanish.  The 
impression was he had anxiety secondary to a stress reaction 
with episodic insomnia and bruxism.  

May 1991 service medical facility records include an 
assessment of non-cardiac chest pain.  

After returning to the Commonwealth of Puerto Rico, the 
Veteran was seen in June 1991 at Fort Buchanan for evaluation 
of his cardiovascular disease.  The hospital at Fort Buchanan 
referred the Veteran to the VA hospital for medical treatment 
on July 26, 1991.  

On July 26, 1991, the Veteran was admitted to the VA Hospital 
in San Juan complaining of retrosternal oppressive chest 
pain.  Diagnoses included unstable angina, atherosclerosis 
and hypertension.  

The Veteran was then referred to Eisenhower Army Medical 
Center where he was admitted on July 31, 1991.  The Veteran 
had what was felt to be stable exertional angina until the 
previous week when rest pain had developed.  He had been 
admitted in Puerto Rico where a myocardial infarction had 
been ruled out.  The Veteran had become anxious and stressed 
as a result of his diagnosis in January 1991.  His EKGs were 
normal and the Veteran had been sent there for catherization.  
An August 1991 coronary cinenangiography revealed trivial 
irregularities, at the very most, of the proximal right 
coronary artery.  The cardiologist recommended 
discontinuation of the current medications except for aspirin 
and that a different source of the Veteran's chest pain be 
searched for.  He was to be returned to active duty without 
any limitations.  The more serious stenosis reported in 
Germany, was specifically noted as not present on the 
technically excellent angiogram.  The diagnoses were non-
obstructive atherosclerotic coronary artery disease and non-
anginal chest pain.  

A VA examination of the cardiovascular system was conducted 
in August 1992.  In the section for subjective complaints the 
VA physician noted the Veteran's main problem was obviously 
psychiatric, not cardiac.  He noted the Veteran had a 
flattened affect.  After examining the Veteran and reviewing 
the clinical and test results the physician concluded there 
was no significant cardiovascular disease found at that time.  
The Veteran's chest discomfort, cause undetermined, was 
possibly of psychogenic nature.  

The July 1992 VA mental disorders examination noted the 
Veteran's behavior had changed.  He was irritable, aggressive 
with his children, suffering from insomnia and his moods 
varied with periods of severe depression.  Mental status 
evaluation found he was depressed and his affect was blunted.  
He was not hallucinating.  Depression was diagnosed.  

VA outpatient treatment records dated from 1992 to January 
1998 do not include any treatment for cardiovascular disease 
or a psychiatric disorder.  VA outpatient treatment records 
in August 1997 noted a history of angina.  

A VA psychiatric consult in May 1999 revealed the Veteran had 
been referred by his primary care provider.  He had been 
feeling sad and depressed.  He lacked energy, and felt no 
pleasure in his usual daily activities.  He was anxious, 
tense and irritable.  He was unable to sleep for about two 
years when he had to stop working due to his right arm.  He 
exhibited no delusions or hallucinations.  A single episode 
of major depression was diagnosed.  He was seen again in June 
and August 1999 for major depression.  

The Veteran complained of chest pain to VA examiners in 
February 2001.  Report of a VA stress myocardial perfusion 
study in February 2001 found no evidence of ischemia and was 
a normal study.  A history of angioplasty in 1991 was noted.  
VA outpatient records included an assessment of very atypical 
chest pain.  In March 2001, an assessment of high blood 
pressure, angina pectoris with negative stress test and GERD 
was recorded.  May 2001 VA records reveal nitroglycerin and 
ranitidine had been prescribed.  

November 2002 VA records reveal the Veteran was sad, having 
crying spells and stated he was frustrated with his life and 
felt like a burden.  The VA examiner noted the Veteran was 
severely depressed with crying spells.  

February 2003 VA chest X-rays showed a atheromatous aorta.  

In March 2006, a VA care provider reviewed the Veteran's 
records and wrote the following opinion:  

In my opinion, it is as likely as not 
that this Veteran's cardiovascular 
disability pre-existed this period of 
active duty that had begun just days 
earlier in January 1991.  It is also as 
likely as not that this pre-existent 
condition went on to increase in severity 
during active service.  I believe it 
would be undebatable that the increase in 
severity be due to or the result of a 
natural process of cardiovascular 
condition.  All along the course of this 
clinical problem, [the Veteran] also 
presented arterial hypertension.  

The final diagnoses were hypertensive arteriosclerotic heart 
disease with two vessel disease as shown on the cardiac 
catherization reports, angina pectoris, no evidence of 
infarction.  

A VA mental disorders examination was conducted in April 
2006.  The VA examiner reviewed and claims folder and the 
Veteran's medical records.  The Veteran had been receiving 
treatment at the Caribbean VA for not sleeping and hearing 
voices.  The Veteran's current psychiatric symptoms included 
trouble falling asleep and voices that told him when to hang 
himself.  He had headaches and was suspicious.  He was 
disheveled and exhibited psychomotor retardation.  His speech 
was impoverished and his attitude was guarded.  His affect 
was blunted.  His mood was nervous and very unstable.  He was 
unable to perform serial 7s or spell a word backwards.  He 
was oriented to person, time and place.  His thought 
processes were illogical.  He had suicidal ideation and 
delusions.  He was paranoid.  He did not understand the 
outcome of his behavior.  His interpretation of proverbs was 
concrete.  His memory was not impaired.  The Veteran was 
actively psychotic.  A psychosis was diagnosed.  No other 
mental disorder was found.  

The VA examiner wrote the following opinion:

Psychosis NOS is not caused by or a 
result of the military service, nor did 
the condition preexist his period of 
active duty beginning in 01/91, nor did 
the preexisting condition increase in 
severity during active duty, nor, is it 
undebatable that the increase in severity 
was due to the nature progress of the 
psychiatric disability.  

The VA examiner also added the following:  

[T]here is no evidence of psychiatric 
complaints, treatment nor 
hospitalizations prior to 1991.  Veteran 
was evaluated twice while in active duty 
due to anxiety, not on account of any 
psychotic condition, nor is there a 
description of symptoms that can be 
considered as pre-existing his period of 
active duty or precursors of the present 
psychotic symptomatology he is 
presenting.  No evidence was found of 
psychiatric ambulatory treatment with Dr. 
Fernandez as reported by the Veteran.  
There is no evidence of regular 
ambulatory psychiatric treatment nor 
hospitalizations.  

As the March 2006 opinion, appeared to have been based solely 
on the results of the hospital records from Stadt 
Marienkrankenhaus Teaching Hospital and the February 1991 
catherization report, a VA heart examination and opinion was 
again requested so that the records from Eisenhower Army 
Medical Hospital, received in 2007 could be reviewed.  

In May 2008, a VA examiner reviewed the claims folder and 
medical records, examined the Veteran and concluded it was 
less likely as not coronary artery disease was the result of 
military service.  His rationale was that there was a 
negative catheterization and two negative myocardial 
perfusion studies.    

A second VA examination for heart disease was conducted in 
September 2008.  The VA examiner reviewed the claims folder 
and the Veteran's electronic records.  After review of the 
record and examination of the Veteran, the VA examiner 
concluded there was no evidence of coronary artery disease on 
that examination.  He wrote the following:

Patient underwent cardiac catheterism and 
myocardial perfusion studies which 
resulted [in] normal studies with no 
presence of coronary artery disease even 
16 years later from the initial episode 
of chest pain.  It is my opinion that 
patient's complaints of chest pain [are] 
of non cardiac origin.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

With respect to a cardiovascular disorder, the credible 
competent evidence of record does not demonstrate there is a 
current diagnosis of a cardiovascular disorder.  

While there was a diagnosis in January 1991, later 
evaluations conducted to specifically address the question, 
fail to show its presence.  In this regard, it is noted the 
diagnosis of the VA examiner in March 2006 was based on his 
review of the January through March 1991 records of 
evaluation at Stadt Marienkrankenhaus Teaching Hospital.  The 
March 2006 report does not include any reference to the later 
evaluations, and thus, is based on review of an incomplete 
medical record.  For that reason it is of no probative value.  

The Board has placed great weight on the August 1991 records.  
In this instance, the angiogram in August 1991 which the 
cardiologist described as "technically excellent" in 
combination with the subsequent history is consistent with 
the conclusions of the latest VA reviewers the Veteran does 
not have coronary artery disease.  

The Board has considered the service treatment records 
documenting complaints of chest pain and post service VA 
treatment records which also include such complaints.  One 
requirement for service connection, whether direct or 
secondary, is that the claimed disability currently exist.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  A complaint of 
pain alone, without a diagnosed related disorder, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  In addition, his chest pain has been diagnosed 
as being of non-cardiac origin and it has been recommended 
that other possible explanations be explored.  The record 
reveals suggestions that it is psychogenic in origin and 
diagnoses of other disorders such as GERD, a hiatal; hernia 
and impingement syndrome which may play a role in the 
Veteran's chest pain.  

The Veteran's contentions that he has cardiovascular disease 
are of no probative value.  While he is certainly competent 
to report and describe his symptoms a lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

In this case, the greater weight of the evidence is against 
the conclusion cardiovascular disease was incurred in 
service.  

With respect to a psychiatric disorder, the claims folder 
includes a current diagnosis of psychosis.  For the evidence 
to support the claim for service connection there must also 
be evidence of psychosis in service or during the initial 
post service year.  The VA examiner in April 2006 found no 
symptoms of psychosis in service.  The VA examination in July 
1992 resulted in a diagnosis of depression, not a psychosis.  
There is no evidence in the claims folder which demonstrates 
the Veteran had symptoms of psychosis in service or during 
the initial post service year.  

While the Veteran expressed symptoms of anxiety in service, 
those symptoms have not been related to his currently 
diagnosed psychosis by a competent medical professional.  The 
medical record demonstrates symptoms of anxiety in service, 
post service diagnosis of depression, but does not provide 
any link between those symptoms and the currently diagnosed 
psychiatric disorder.  Notwithstanding the appellant's 
showing of in-service symptoms and post-service continuity of 
symptomatology, medical expertise is still required to relate 
the appellant's present disorder etiologically to in-service 
and post-service symptoms.  See Savage v. Gober, 10 Vet. 
App. 489 (1997); Sacks v. West, 11 Vet. App. 314 (1998).  

The Veteran's contention that his current psychiatric 
disorder began in service does not provide the competent 
medical opinion required to support a claim for service 
connection.  See 38 C.F.R. § 3.159 (2008).  There is nothing 
in the record which indicates the Veteran has the training, 
education or expertise required to either diagnose a 
psychiatric disorder or provide a medical opinion.  

The only evidence of record which addresses the question of 
whether the Veteran's psychosis first appeared in service is 
that of the VA examiner of April 2006.  In this regard, it 
must be acknowledged that the first part of the opinion is 
internally inconsistent, most glaringly with respect to pre-
service existence of the Veteran's psychiatric disability.  
There is however, no documentation of any pre-service 
psychiatric disability, so any suggestion that it did would 
obviously be a misstatement, as would any suggestion that it 
did or did not undergo an increase in severity in service.  
With that understanding, the remainder of the opinion is 
clear, that there were no symptoms of  the Veteran's 
currently diagnosed psychiatric disability, a psychosis, in 
service.  She also clearly stated that no other psychiatric 
disorder was found in April 2006.  Therefore, there is no 
current diagnosis of either depression (noted soon after 
service) or anxiety secondary to a stress reaction, (noted in 
service).  In the absence of current diagnoses of either of 
these, there is no basis for granting service connection for 
them, and absent competent evidence of a link between the 
Veteran's current  psychosis and service, service connection 
is not warranted for the psychosis.  

Service connection for a psychiatric disorder is not 
warranted.  


ORDER

Service connection for a cardiovascular disability is denied.

Service connection for a psychiatric disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


